 

SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is dated as of May ___,
2017, between Advanced Medical Isotope Corporation, a Delaware corporation (the
“Company”), and ________________ (“Holder”).

 

WHEREAS, the Holder currently holds various convertible promissory notes of the
Company (the “Notes”), issued on November 2, 2016 to various investors and
assigned to the Holder pursuant to an assignment agreement, in the aggregate
amount (including principal and interest) of $__________ (the “Aggregate
Outstanding Amount”);

 

WHEREAS, the Notes are currently due and payable by the Company to the Holder;
and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires, in lieu of payment of the Notes, to
issue a Debenture (as defined below) and shares of Preferred Stock (as defined
below) to the Holder in exchange for the Notes and the Holder desires, in lieu
of payment of the Notes, to receive the Debenture and shares of Preferred Stock
in exchange for its Notes, as more fully described in this Agreement (the
“Exchange”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the Exchange pursuant to Section 2.1.

 

“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all conditions precedent to
the Holder’s and Company’s obligations to proceed with the Closing and Exchange,
in each case, have been satisfied or waived.

 

   

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Company Counsel” means Disclosure Law Group, a Professional Corporation, with
offices located at 600 West Broadway, Suite 700, San Diego, California 92101.

 

“Debenture” means the 7.5% Original Issue Discount Senior Secured Convertible
Debenture due, subject to the terms therein, twelve (12) months from its date of
issuance, issued by the Company to the Holder hereunder pursuant to the Exchange
in the principal amount of $_____________ (or 125% of the Aggregate Outstanding
Amount).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall mean the Series A Convertible Preferred Stock issuable
pursuant to that certain Certificate of Designation.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
__, 2017 among the Company and the Holders, as amended, modified or supplemented
from time to time in accordance with its terms, pursuant to which the Holder
purchased a debenture and shares of Series A convertible preferred stock.

 

 2 

 

 

“Required Minimum” means, the product of 400% of (i) the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to the Transaction Documents, including any Underlying Shares
issuable upon conversion in full of all Debentures and all shares of Preferred
Stock (including Underlying Shares issuable as payment of interest on the
Debentures), ignoring any conversion or exercise limits set forth therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Debentures, the shares of Preferred Stock and the
Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, the Debentures, the Security
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debenture and Preferred Stock, including without
limitation, shares of Common Stock issued and issuable in lieu of the cash
payment of interest on the Debentures in accordance with the terms of the
Debentures, in each case without respect to any limitation or restriction on the
conversion of the Debentures or the shares of Preferred Stock.

 

ARTICLE II.

EXCHANGE

 

2.1       Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company shall issue to the Holder, in
exchange for the Note, the Debenture and _________ shares of Preferred Stock.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

 

 3 

 

 

2.2Deliveries.

 

(a)       On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the Holder the following:

 

(i)this Agreement duly executed by the Company;

 

(ii)       the Debenture, registered in the name of the Holder;

 

(iii)       ________ shares of Preferred Stock convertible into _________ shares
of Common Stock; and

 

(iv)       the Security Agreement, duly executed by the Company, along with all
of the Security Documents.

 

(b)       On or prior to the Closing Date, the Holder shall deliver or cause to
be delivered to the Company the following:

 

(i)this Agreement duly executed by the Holder; and

 

(ii)the Note.

 

2.3Closing Conditions.

 

(a)       The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)       the accuracy in all material respects on the Closing Date of the
representations and warranties of the Holder contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)       all obligations, covenants and agreements of the Holder required to
be performed at or prior to the Closing Date shall have been performed; and

 

(iii)       the delivery by the Holder of the items set forth in Section 2.2(b)
of this Agreement.

 

(b)       The respective obligations of the Holder hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i)       the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein);

 

(ii)       all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;

 

 4 

 

 

(iii)       the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(iv)       the Company shall have delivered a Certificate, executed on behalf of
the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the Exchange, certifying the current versions of the Certificate of
Incorporation and Bylaws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company; and

 

(v)       the Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer or its Chief Financial Officer, dated
as of the Closing Date, certifying to the fulfillment of the conditions
specified in this Section 2.3(b).

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. Each of the
representations and warranties (together with any related disclosure schedules
thereto) made by the Company to the Holder in the Purchase Agreement are hereby
incorporated herein by reference (as though fully restated herein) and are, as
of the date of this Agreement, hereby made to, and in favor of, the Holder. In
addition to the foregoing, the Company represents and warrants to the Holder
that:

 

(a)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection therewith. This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

 5 

 

 

(b)       Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in this Agreement. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance equal
to at least the Required Minimum.

 

(c)       Holding Period for Securities. Pursuant to Rule 144, the holding
period of the Debenture and shares of Preferred Stock shall tack back to
November 2, 2016, the original issue date of the Notes. The Company agrees not
to take a position contrary to this Section 3.1(c). Accordingly, upon conversion
of the Debenture or the Preferred Stock, the Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue the Underlying Shares without
restriction and not containing any restrictive legend without the need for any
action by the Holder.

 

(d)       General Solicitation. The Company has not undertaken any
advertisement, article, notice or other communication regarding the exchange of
Notes into the Debenture and shares of Preferred Stock or otherwise published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement.

 

3.2       Representations and Warranties of the Holder. The Holder hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

(a)       Organization; Authority. The execution and delivery of this Agreement
and performance by the Holder of the transactions contemplated this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the Holder.
This Agreement has been duly executed by the Holder, and when delivered by the
Holder in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Holder, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(e)       General Solicitation. Such Holder is not exchanging the Note as a
result of any advertisement, article, notice or other communication regarding
the Debenture and shares of Preferred Stock published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

 6 

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)       Provided that the Company is then in compliance with the current
public information requirements under Rule 144, the certificates evidencing the
Underlying Shares shall not contain any legend. Accordingly, upon execution of
this Agreement, the Company shall issue irrevocable instructions to the Transfer
Agent and any subsequent transfer agent in a form acceptable to the Holder along
with an opinion of counsel on behalf of the Company and acceptable to the
Transfer Agent (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of the Holder or its respective nominee(s), for the
Underlying Shares in such amounts as specified from time to time by the Holder
to the Company upon conversion of the Debentures or Preferred Stock (as the case
may be). The Company represents, warrants and covenants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(a), and stop transfer instructions to give effect to Section 4.1
hereof, will be given by the Company to its Transfer Agent with respect to the
Underlying Shares, and that the Underlying Shares shall otherwise be freely
transferable on the books and records of the Company, as applicable, to the
extent provided in this Agreement and the other Transaction Documents. If, after
the Effective Date, the Holder effects a sale, assignment or transfer of the
Securities, the Company shall permit the transfer and shall promptly instruct
its Transfer Agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Holder to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Underlying Shares, the
Transfer Agent shall issue such shares to such Holder, assignee or transferee
(as the case may be) without any restrictive legend in accordance with this
Section 4.1(a). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1, that the
Holder shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent immediately following execution of this
Agreement. Any fees (with respect to the Transfer Agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company. In the event
that, after the date hereof and through November 2, 2017 (but only until
November 2, 2017, the “Public Information Period”), the Company is not in
compliance with the public information requirements of Rule 144 (“Public
Information Failure”), the Holder shall return any Underlying Shares then held
by the Holder and a new certificate representing such Underlying Shares shall be
issued to the Holder with the following legend:

 

 7 

 

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

(b)       Upon written notice from the Company during the Public Information
Period that the public information requirements of Rule 144 are no longer met,
the Holder will cease sales of the Underlying Shares and promptly return the
Underlying Shares to the Company to be re-issued pursuant to the legending
requirements above. Upon the Company becoming again meeting the public
information requirements under Rule 144, the Company agrees that it will, no
later than two Trading Days following the delivery by the Holder to the Company
or the Company’s transfer agent of a certificate representing Underlying Shares
re-issued pursuant to clause (a) above and issued with a restrictive legend
transmit or cause to be transmitted to the Holder the Underlying Shares, free
from all restrictive and other legends, by crediting the DTC account of the
Holder’s prime broker as directed by the Holder. Notwithstanding anything herein
to the contrary, the Holder shall have the right to provide a legal opinion of
counsel reasonably acceptable to the Company of its own to the effect that the
legends may be removed and/or the Underlying Shares may be resold pursuant to an
exemption from registration under the Securities Act.

 

(c)       During any periods that the Underlying Shares are legended and may not
be resold by the Holder because of a Public Information Failure or the Company
has not timely complied with the requirements to remove legends hereunder, in
addition to any other available remedies to the Holder, the Company shall pay to
the Holder in cash as liquidated damages and not as a penalty, for each $1,000
of Underlying Shares (based on the VWAP of the Common Stock on the date such
Underlying Shares are submitted to the Transfer Agent) delivered for removal of
the restrictive legend, $10 per Trading Day (increasing to $20 per Trading Day
five (5) Trading Days after such damages have begun to accrue) for each Trading
Day until such certificate is delivered without a legend, which shall be payable
on the first day of each month until the Public Information Failure no longer
exists.

 

4.2       Holder Trading Limitation. Unless otherwise agreed by the Company and
the Holder, the Holder agrees that for the period ending on November 2, 2017 it
shall not sell shares of Common Stock on any Trading Day equal to, or in excess
of, the greater of (i) $2,063 (based on the VWAP of the Common Stock on the
prior Trading Day) and (ii) 10.3125% of the trading volume of the Common Stock
on that same Trading Day. Notwithstanding the foregoing, this limitation shall
not be in effect at any time during which there is an “Event of Default” (as
such term is defined in the Debenture) pursuant to the terms of the Debenture.

 

 8 

 

 

4.3       Indemnification of Holder. Subject to the provisions of this Section
4.3, the Company will indemnify and hold the Holder and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Holder Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against any Holder Party in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of the Holder Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of the Holder Party’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
the Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by the Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Holder Party in respect
of which indemnity may be sought pursuant to this Agreement, the Holder Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Holder Party. Any Holder Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Holder
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of the Holder Party, in which case the Company shall be responsible for
the reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Holder Party under this Agreement (y) for any
settlement by the Holder Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Holder Party’s breach of any of the representations,
warranties, covenants or agreements made by the Holder Party in this Agreement
or in the other Transaction Documents. The indemnification required by this
Section 4.3 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or are
incurred. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Holder Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.

 

 9 

 

 

4.4       Conversion Procedures. The form of Notice of Conversion included in
the Debenture and Preferred Stock set forth the totality of the procedures
required of the Holder in order to convert the Debentures or Preferred Stock.
Without limiting the preceding sentences, no ink-original Notice of Exercise or
Notice of Conversion shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Conversion form be
required in order to convert the Debenture or Preferred Stock. No additional
legal opinion, other information or instructions shall be required of the Holder
to convert its Debenture or Preferred Stock. The Company shall honor conversions
of the Debenture and Preferred Stock and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.5       Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the filing of such press release,
the Company represents to the Holder that it shall have publicly disclosed all
material, non-public information delivered to the Holder by the Company, or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of such press release, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company or any of its respective
officers, directors, agents, employees or Affiliates on the one hand, and the
Holder or any of its Affiliates on the other hand, shall terminate. The Company
and Holder shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Holder shall issue any such press release nor otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of the Holder, or without the prior consent of the Holder, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Holder, or
include the name of the Holder in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Holder, except: (a) as required by federal securities law in connection with the
filing of final Transaction Documents with the Commission and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Holders with prior notice of such disclosure
permitted under this clause (b).

 

4.6       Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the Holder
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Holder could be deemed to trigger the provisions of any
such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Holder.

 

 10 

 

 

4.7       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.5, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide the
Holder or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto the Holder shall have consented to the receipt of such information
and agreed with the Company to keep such information confidential. The Company
understands and confirms that the Holder shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. To the extent
that the Company delivers any material, non-public information to the Holder
without the Holder’s consent, the Company hereby covenants and agrees that the
Holder shall not have any duty of confidentiality to the Company, any of its
future subsidiaries, or any of their respective officers, directors, agents,
employees or Affiliates, or a duty to the Company, and of its future
subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Holder shall remain subject to applicable law. To
the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any of its future subsidiaries, the Company shall simultaneously file such
notice with the Commission pursuant to a Current Report on Form 8-K. The Company
understands and confirms that the Holder shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.8       Reservation and Listing of Securities.

 

(a)       The Company shall maintain a reserve of the Required Minimum from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.

 

(b)       If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date.

 

(c)       The Company shall, if applicable: (i) in the time and manner required
by the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Holders evidence of such listing or quotation
and (iv) maintain the listing or quotation of such Common Stock on any date at
least equal to the Required Minimum on such date on such Trading Market or
another Trading Market. The Company agrees to maintain the eligibility of the
Common Stock for electronic transfer through the Depository Trust Company or
another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.

 

 11 

 

 

4.9       Subsequent Equity Sales.

 

(a)       From the date hereof until 9 months following the Closing Date, the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company (or any direct or indirect subsidiaries the
Company may obtain or form in the future) of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price. Any Holder shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.

 

(b)       Notwithstanding the foregoing, this Section 4.13 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance. “Exempt Issuance” means the issuance of (a) shares of Common
Stock, Restricted Stock Units (RSUs) or options to eligible grantees under 2015
Omnibus Incentive and Securities Plan, provided that issuances under this clause
(a) shall not exceed an aggregate of twenty percent (20%) of the total
outstanding shares of Common Stock on an as converted primary basis as of the
date hereof in any 12 month period, (b) securities upon the exercise or exchange
of or conversion of any securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) shares of Common Stock issued in lieu of cash
payment for services provided by service providers.

 

 12 

 

 

4.10       Most Favored Nation Provision.

 

(a)       From the date hereof until the date when the Holder no longer holds
Debentures originally purchased by the Holder hereunder, if the Company effects
a Subsequent Financing, each Holder may elect, in its sole discretion, to
exchange all or some of the Debentures then held by the Holder for any
securities or units issued in a Subsequent Financing on a $1.00 for $1.00 basis
based on the outstanding principal amount of such Debentures, along with any
accrued but unpaid interest (including guaranteed interest in the first year),
liquidated damages and other amounts owing thereon, and the effective price at
which such securities were sold in such Subsequent Financing; provided, however,
that this Section 4.10 shall not apply with respect to an Exempt Issuance. The
Company shall provide each Holder with notice of any such Subsequent Financing
in the manner set forth below. “Subsequent Financing” shall mean any issuance by
the Company (or any direct or indirect subsidiaries the Company may obtain or
form in the future) of Common Stock or Common Stock Equivalents or indebtedness
(or a combination of units thereof).

 

(b)       At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Holder a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Holder if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”). Upon the request of the
Holder, and only upon a request by the Holder, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Trading Day after
such request, deliver a Subsequent Financing Notice to the Holder. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment. If the Holder wishes to exchange any
part of the Debenture pursuant to this Section 4.10, the Holder must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the fifth (5th) Trading Day after the Holder has received the Pre-Notice that
the Holder desires to exchange it Debenture and the amount of the Debenture that
the Holder desires to exchange. If the Company receives no such notice from the
Holder as of such fifth (5th) Trading Day, the Holder shall be deemed to have
notified the Company that it does not elect to exchange its Debenture.
Notwithstanding anything to the contrary in this Section 4.10 and unless
otherwise agreed to by the Holder, the Company shall either confirm in writing
to the Holder that the transaction with respect to the Subsequent Financing has
been abandoned or shall publicly disclose its intention to issue the securities
in the Subsequent Financing, in either case in such a manner such that the
Holder will not be in possession of any material, non-public information, by the
tenth (10th) Business Day following delivery of the Subsequent Financing Notice.
If by such tenth (10th) Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by the
Holder, such transaction shall be deemed to have been abandoned and the Holder
shall not be deemed to be in possession of any material, non-public information
with respect to the Company (or any direct or indirect subsidiaries the Company
may obtain or form in the future).

 

4.12       Capital Changes. Until the date that the Debentures are no longer
outstanding, other than in connection with a listing of the Common Stock on a
national securities exchange, the Company shall not undertake a reverse or
forward stock split or reclassification of the Common Stock without the prior
written consent of the Holder or as otherwise provided in the Transaction
Documents.

 

 13 

 

 

4.13       Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against the Holder and regardless of the dilutive effect that such issuance may
have on the ownership of the other stockholders of the Company.

 

4.14       Furnishing of Information. Until the earliest of the time that no
Holder owns Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.

 

4.15       Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

ARTICLE V.

MISCELLANEOUS

 

5.1       Termination. This Agreement may be terminated by any Holder, as to the
Holder’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Holder, by written notice to the
other parties, if the Closing has not been consummated on or before May __,
2017; provided, however, that such termination will not affect the right of any
party to sue for any breach by the other party (or parties).

 

5.2       Fees and Expenses. The Company shall be responsible for all reasonable
fees and expenses of the Purchaser, including, but not limited to, legal and due
diligence fees and expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by the Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchaser.

 

 14 

 

 

5.3       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment as set forth on the signature pages attached hereto at or
prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. To the extent that
any notice provided pursuant to any Transaction Document constitutes, or
contains, material, non-public information regarding the Company or any direct
or indirect subsidiaries the Company may obtain or form in the future, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.

 

5.5       Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any amendment effected in
accordance with accordance with this Section 5.5 shall be binding upon the
Purchaser and holder of Securities and the Company.

 

5.6       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”

 

 15 

 

 

5.8       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party hereto shall commence
an Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.3, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

 

5.10       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.11       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

 16 

 

 

5.13       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture or
Preferred Stock, the Purchaser shall be required to return any shares of Common
Stock subject to any such rescinded conversion or exercise notice concurrently
with the return to the Purchaser of the aggregate exercise price paid to the
Company for such shares and the restoration of such Purchaser’s right to acquire
such shares pursuant to such Purchaser’s Preferred Stock (including, issuance of
a replacement certificate evidencing such restored right).

 

5.14       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate

 

5.16       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any Action or Proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser’s election.

 

 17 

 

 

5.18       Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.19       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.20       Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices and shares of Common Stock in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.21       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 18 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

advanced medical isotope corporation Address for Notice:       By:   Name:
Michael Korenko 719 Jadwin Avenue, Richland, WA 99352 Title: CEO
MKorenko@IsotopeWorld.com     Bjolliff@IsotopeWorld.com With a copy to (which
shall not constitute notice): 509-736-4000 office

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR HOLDER FOLLOWS]

 

 19 

 

 

[HOLDER SIGNATURE PAGES TO ADMD SECURITIES EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Holder: __________________

 

Signature of Authorized Signatory of Holder: __________________________

 

Name of Authorized Signatory: ____________________________________

 

Title of Authorized Signatory: _____________________________________

 

Email Address of Authorized Signatory:
___________________________________________

 

Facsimile Number of Authorized Signatory:
_________________________________________

 

Address for Notice of Holder:

 

[SIGNATURE PAGES CONTINUE]

 

 20 

 

 

